DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-5 of U.S. Application No. 17/078168 filed on 10/23/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed04/19/2022. Claims 1, 2 and 4-5 have been amended. Claim 3 is canceled. Claims 1-2 and 4-5 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112: Applicant’s amendments with respect to claims 1 and 4-25 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 to claims 1 and 4-5 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-5 have been withdrawn.


Allowable Subject Matter
Claims 1-2 and 4-5 are allowed over the prior art of record.
As per claim 1-2 and 4-5 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach an electric traveling vehicle comprising: a vehicle body; a power device that includes an electric motor that is driven by being excited, and an electromagnetic power-off brake; a drive wheel configured to be driven by power from the power device; a steering operation lever configured to be displaced to a forward travel position, a neutral position, and a rearward travel position from one to another by a manual operation; a motor controller configured to control the electric motor based on displacement of the steering operation lever; a brake controller configured to bring the electromagnetic power-off brake into a released state or a braking state; a brake operation part configured to be switchable between a first position to make a request to the brake controller to bring the electromagnetic power-off brake into the released state and a second position to make a request to the brake controller to bring the electromagnetic power-off brake into the braking state; and a travel state detector configured to detect a travelling state that is accompanied with the released state, a stopped state that is accompanied with the braking state, and a transit stopped state that is accompanied with the braking state and is a transit state between the stopped state and the travelling state, wherein a transition from the travelling state to the transit stopped state occurs on a condition that, in the travelling state, the steering operation lever has been returned to the neutral position and a predetermined period of time has elapsed upon a rotational speed of the electric motor decreasing to a very low rotational speed, and a transition from the transit stopped state to the stopped state occurs upon the brake operation part being transitioned from the first position to the second position, and a transition Paper Dated: April 19, 2022from the stopped state to the transit stopped state occurs upon the brake operation part being transitioned from the second position to the first position.
Claims 2, 4-5 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668